DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 7/8/2022.
Claims 1, 10, 16, 18, 20 are amended. Claims 2-5, 7-8, 11, 13-14, 17, and 19 are canceled. New claims 21-31 are added.
Claims 1, 6, 9-10, 12, 15-16, 18, and 20-31 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/11/2022; 4/11/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
The Amendment filed 7/8/2022 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 101 rejection set forth in the Non-Final Office Action mailed 3/11/2022.
Applicant’s arguments, see page 12, with respect to the 103 rejections of independent claims 1, 10, and 16 have been fully considered and are persuasive. The integration of the indicated allowable subject matter of dependent claim 5 into the independent claims have overcome 103 rejections provided in the office action filed 3/11/2022. The 103 rejections of claims 1, 10, 16 and their respective dependent claims have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art evaluated separately and in combination, do not disclose the entirety of the limitations of the independent claims 1, 10, and 16 since the generation of replacement nodes as disclosed by the applicant is not taught. The closest prior art found is Maeda (US 20170210008 A1) as it discloses a method of dividing robot motions and rescheduling as to avoid interference between two robots. Though, Maeda does not teach the amended subject matter and does not disclose all of the claim limitations of any of the claims on its own or in combination with other relevant art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 6, 9-10, 12, 15-16, 18, and 20-31 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi (US 20190366541 A1) is pertinent because it discusses scheduling robot actions to avoid interference between robots in an interference zone.
Kimura (US 20190240833 A1) is pertinent because it discusses generating waiting times at provisional intermediate points of robot trajectories so that robots do not interfere with eachother.
Rodriguez Sessarego (US 20200082042 A1) is pertinent because it discusses dividing a planned trajectory into four portions.
Shimada (US 4888707 A) is pertinent because it discusses determining a collision will occur and subsequently dividing the trajectory into two parts.
Koichi (translated JPH09305210A) is pertinent because it discusses timing and causing robots to wait to avoid deadlock situations.

The above mentioned art, evaluated separately and in combination, does not disclose the entirety of limitations of the independent claims 1, 10, and 16 since they do not describe the generation of replacement nodes as disclosed by the applicant. No prior art has been found at the time of writing this office action to reject the pending claims 1, 6, 9-10, 12, 15-16, 18, and 20-31 under 35 U.S.C. 102 or 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664